DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed January 27, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowable over the references of record for at least the following reasons:
	Claim 1: a ring located around said shaft and between said mechanical speed step-down transmission and said compressor, and adjacent to said compressor, said ring being driven by said mechanical speed step-down transmission wherein said ring rotates at a lower speed than, and in a same direction as, said shaft.
	Claim 17: locating a ring around said shaft and between said mechanical speed step-down transmission and said compressor, and adjacent to said compressor, wherein said ring is driven by said mechanical speed step-down transmission and said ring rotates at a lower speed than, and in a same direction as, said shaft.  
	The closest prior art is the Eybergen reference.  The Eybergen reference fails to disclose the features of amended independent claims 1 and 17.  Furthermore, modification of the Eybergen reference to arrive at the language of amended independent claim 1 and 17 would render the Eybergen reference inoperable.  The Eybergen reference discloses a compressor (16) that is not adjacent to the ring (12).  If the Eybergen reference were modified to move the ring (12) adjacent to the compressor (16), the Eybergen reference would no longer be operable.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747